DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements pertains to the structural traits of “tensile strength per unit mass per unit length”. It is unclear what exact material/structure that contributes to the claimed comparison of tensile strength per unit mass per unit length. What two materials are being compared such that one is greater than the other in tensile strength per unit mass per unit length?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited art Zhong (CN2811243, any reference to the specification herein refers to the attached English-translated document). Zhong discloses a compensation and tie-down member (figs. 1-2) for an elevator system, comprising: 
Re claim 1, one or more lightweight compensation tension elements (3) having a first tensile strength per unit mass per unit length (3 inherently has tensile strength per unit mass per unit length); and one or more heavier weight compensation tension elements (1) having a second tensile strength per unit mass per unit length (1 inherently has a tensile strength per unit mass per unit length) less than the first tensile strength per unit mass per unit length (Zhong par [0007] describes 1 as wires while fig. 2 shows 3 as a fibers, these materials would exhibit the claimed comparison structural traits; in addition, Zhong discloses the claimed structure thus would exhibit the claimed structural traits).
Re claim 3, wherein the one or more heavier weight compensation tension elements each comprise a plurality of steel wires (par [0007] and cross-section in fig. 2 shows the twisted wires).
Re claim 4, wherein the compensation and tie-town member is configured as a compensation belt (par [0002]) with the one or more lightweight compensation tension 
Re claim 5, further comprising a compensation jacket (2) at least partially encapsulating the one or more lightweight compensation tension elements and the one or more heavier weight compensation tension elements (fig. 2).
Re claim 6, wherein the one or more heavier weight compensation tension elements (1) are located at a laterally outermost position in the compensation and tie-down member (fig. 1).
Re claim 10, 
Re claim 16, wherein the one or more heavier weight compensation tension elements each comprise a plurality of steel wires (par [0007] and cross-section in fig. 2 shows the twisted wires).
Re claim 17, wherein the compensation and tie-town member is configured as a compensation belt (par [0002]) with the one or more lightweight compensation tension elements and the one or more heavier weight compensation tension elements are arrayed across a lateral width of the compensation and tie-down member (fig. 2).
Re claim 18, further comprising a compensation jacket (2) at least partially encapsulating the one or more lightweight compensation tension elements and the one or more heavier weight compensation tension elements (fig. 2).
Re claim 19, wherein the one or more heavier weight compensation tension elements (1) are located at a laterally outermost position in the compensation and tie-down member (fig. 1).
While it is believed that Zhong discloses the claimed traits, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the claimed tensile strength per unit mass per unit length to take advantage of the lighter weight material while ensuring adequate strength for the belt body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, Examiner takes Official Notice that it is known in the art for a car and counterweight to be suspended by a suspension member and that a compensation and tie-down member is used for stability. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ these elements, as known in the art, to efficiently and safely move the load vertically. 

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited art Zhong (CN2811243) in view of Pelto-Huikko et al. (US Pat No 9,828,214 B2). Zhong discloses the compensation and tie-down member (as cited above). Zhong does not clearly disclose:
Re claims 2, 15, wherein the one or more lightweight compensation tension elements each comprise a plurality of fibers disposed in a matrix material.
However, Pelto-Huikko teaches an elevator belt capable for use as a compensation and tie-down member (fig. 1e):
Re claims 2, 15, wherein the one or more lightweight compensation tension elements each comprise a plurality of fibers disposed in a matrix material (col 9 ln 1-4: 51 is described as synthetic reinforcing fibers embedded in a polymer matrix).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed material, as taught by Pelto-Huikko, for good tensile stiffness and thermal resistance. See Pelto-Huikko col 9 ln 40-49.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited art Zhong (CN2811243) in view of Coleman et al. (US Pat No 4,724,929). Zhong discloses the elevator system (as cited above).
Zhong does not clearly disclose:
Re claim 11, 
Re claim 12, wherein the one or more suspension members each include a plurality of suspension tension elements, each suspension tension element including a plurality of fibers disposed in a matrix material.
Re claim 13, wherein a total number of compensation tension elements in the one or more compensation elements is fewer than the total number of suspension tension elements in the one or more suspension elements.
Re claim 14, wherein the number of compensation and tie-down members is fewer than the number of suspension members.
However, Coleman teaches an elevator system (fig. 1):
Re claim 11, wherein a total suspension member mass per unit length of the one or more suspension members is within +/-10% of a total compensation member mass per unit length of the one or more compensation and tie-down members (col 2 ln 46-56 describes the suspension member and compensation member having the same length and weight, therefore would result in similar mass per unit length).
Re claim 12, wherein the one or more suspension members (1) each include a plurality of suspension tension elements (col 2 ln 53-54), each suspension tension element including a plurality of fibers disposed in a matrix material (Examiner takes Official Notice that suspension members having fibers disposed in a matrix are known in the art).
Re claim 13, 
Re claim 14, wherein the number of compensation and tie-down members is fewer than the number of suspension members (col 2 ln 53-65 provides an example of five suspension rope and one compensation rope).
Regarding claim 11, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ similar mass per unit length, as taught by Coleman, to ensure a balance weight distribution to better drive the car vertically. 
Regarding claim 12, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ plurality of suspension members, as taught by Coleman, to provide sufficient support for to the car and counterweight. Examiner takes Official Notice that it is known in the art that the suspension member would have tension member made of fibers disposed in a matrix material to strengthen the belt. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ tension members, as known in the art, to provide tensile strength to the belt.

Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive. 
On pages 8-9 of the Remarks, Applicant argues the prior art is silent regarding the claimed tensile strength per unit mass per unit length recitation. Examiner respectfully disagrees. Zhong par [0007] describes 1 as steel wires as the heavier weight compensation tension element while fig. 2 shows 3 as a fibers the lightweight compensation tension element, these materials would exhibit the claimed comparison structural traits. For example, Applicant’s invention also discloses a steel wire as the heavier weight compensation tension element and fiber as the lightweight compensation tension element. Claims 1 and 10 do not specify the type of materials therefore do not explain how the structural comparison is achieved. The claims do not preclude Zhong’s tension elements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Minh Truong/Primary Examiner, Art Unit 3654